DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-16 are presented for examination.

Double Patenting
3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-16  rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-11  of U.S. Patent No. 11/385725. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the current application are claiming common subject matter, as follows:



Current Application 
     U.S. Patent NO. 11,385,725
Claim 1. An electronic erasing device comprising: 
a casing; 
an erasing portion slidably attached to the casing and having a bottom surface and a side surface that extends from an outer edge of the bottom surface, both the bottom surface and at least a part of the side surface protruding from an end of the casing; 
and a position indicator including a core body and a pressure detector which, in operation, detects a pressure applied to the core body, the position indicator being configured to output a position indication signal indicating an erasure position indicated by the core body and information indicating the pressure detected by the pressure detector, 

wherein the position indicator is included in the erasing portion and fixed inside the casing such that a tip portion of the core body is positioned away from an outer side of the bottom surface of the erasing portion and such that the pressure applied to the erasing portion is transmitted to the core body, 

and wherein an erasable area is formed by an electronic device including a display device and a position detection device when the erasing portion is brought into contact with an operation surface of the electronic device with the casing having a tilt at a predetermined angle to the operation surface.

Claim 10. The electronic erasing device according to claim 9, wherein a distance between 

the point of contact on the operating surface by the erasing portion and the position on the operation surface detected by the position detection device varies according to the tilt of the casing.
Claim 1. An electronic erasing device comprising: 
a casing; 
an erasing portion slidably attached to the casing and having a bottom surface and a side surface that extends from an outer edge of the bottom surface, both the bottom surface and at least a part of the side surface protruding from an end of the casing; 
and a position indicator including a core body and a pressure detector which, in operation, detects a pressure applied to the core body, the position indicator being configured to output a position indication signal indicating an erasure position indicated by the core body and information indicating the pressure detected by the pressure detector, 

wherein the position indicator is included in the erasing portion and fixed inside the casing such that a tip portion of the core body is positioned away from an outer side of the bottom surface of the erasing portion and such that the pressure applied to the erasing portion is transmitted to the core body, 

and wherein an erasable area is formed by an electronic device including a display device and a position detection device when the erasing portion is brought into contact with an operation surface of the electronic device with the casing having a tilt at a predetermined angle to the operation surface, 

and 



a point of contact on the operating surface by the erasing portion and a position on the operation surface detected by the position detection device approach each other according to the tilt of the casing.
Claim 2. The electronic erasing device according to claim 1, wherein the core body of the position indicator is separate from the erasing portion, and wherein the position indicator is fixed inside the casing such that the tip portion of the core body is in contact with an inner side of the bottom surface of the erasing portion.
Claim 2. The electronic erasing device according to claim 1, wherein the core body of the position indicator is separate from the erasing portion, and wherein the position indicator is fixed inside the casing such that the tip portion of the core body is in contact with an inner side of the bottom surface of the erasing portion.
Claim 3. The electronic erasing device according to claim 1, wherein the operation surface corresponds to a display screen on which an erasure target image is displayed, and wherein the position indicator is included in the erasing portion and fixed inside the casing such that, when the erasing portion is brought into contact with the operation surface with the casing having the tilt at the predetermined angle to the operation surface, and if the tilt of the casing causes a position of intersection between the operation surface and a perpendicular line extending from the tip portion of the core body to the operation surface to come closer to a point of contact between the operation surface and a corner portion formed by the bottom surface and the side surface of the erasing portion, the erasable area is formed.
Claim 3. The electronic erasing device according to claim 1, wherein the operation surface corresponds to a display screen on which an erasure target image is displayed, and wherein the position indicator is included in the erasing portion and fixed inside the casing such that, when the erasing portion is brought into contact with the operation surface with the casting having the tilt at the predetermined angle to the operation surface, and if the tilt of the casing causes a position of intersection between the operation surface and a perpendicular line extending from the tip portion of the core body to the operation surface to come closer to a point of contact between the operation surface and a corner portion formed by the bottom surface and the side surface of the erasing portion, the erasable area is formed.
Claim 4. The electronic erasing device according to claim 1, wherein the bottom surface of the erasing portion has a shape of one of. a circle, a semicircle, or a polygon.
Claim 4. The electronic erasing device according to claim 1, wherein the bottom surface of the erasing portion has a shape of one of. a circle, a semicircle, or a polygon.
Claim 5. The electronic erasing device according to claim 1, wherein the position indicator, in operation, includes, in the position indication signal, the information indicating the pressure detected by the pressure detector, information that enables a position detection device to detect tilt of the position indicator, and information that enables the position detection device to detect rotation of the position indicator about an axis center of the position indicator, and transmits the position indication signal.
Claim 5. The electronic erasing device according to claim 1, wherein the position indicator, in operation, includes, in the position indication signal, the information indicating the pressure detected by the pressure detector, information that enables a position detection device to detect tilt of the position indicator, and information that enables the position detection device to detect rotation of the position indicator about an axis center of the position indicator, and transmits the position indication signal.
Claim 6. The electronic erasing device according to claim 1, further comprising: a wireless transmitter which, in operation, transmits one or both of the information indicating the pressure and information that identifies the electronic erasing device to a position detection.
Claim 6. The electronic erasing device according to claim 1, further comprising: a wireless transmitter which, in operation, transmits one or both of the information indicating the pressure and information that identifies the electronic erasing device to a position detection.
Claim 7. The electronic erasing device according to claim 1, wherein the position indicator includes a resonant circuit, and wherein the position indicator is of an electromagnetic induction type and indicates the erasure position on an operation surface corresponding to a display screen of a display device of an electronic device including the display device and a position detection device of the electromagnetic induction type by transmitting and receiving a signal to and from the position detection device of the electronic device
Claim 7. The electronic erasing device according to claim 1, wherein the position indicator includes a resonant circuit, and wherein the position indicator is of an electromagnetic induction type and indicates the erasure position on an operation surface corresponding to a display screen of a display device of an electronic device including the display device and a position detection device of the electromagnetic induction type by transmitting and receiving a signal to and from the position detection device of the electronic device.
Claim 8. The electronic erasing device according to claim 1, wherein the core body is formed of a conductive material, wherein the position indicator includes an oscillation circuit, and wherein the position indicator is of an electrostatic coupling type and indicates the erasure position on an operation surface corresponding to a display screen of a display device of an electronic device including the display device and a position detection device of the electrostatic coupling type by transmitting, through the core body, a signal generated by the oscillation circuit.
Claim 8. The electronic erasing device according to claim 1, wherein the core body is formed of a conductive material, wherein the position indicator includes an oscillation circuit, and wherein the position indicator is of an electrostatic coupling type and indicates the erasure position on an operation surface corresponding to a display screen of a display device of an electronic device including the display device and a position detection device of the electrostatic coupling type by transmitting, through the core body, a signal generated by the oscillation circuit.
Claim 12. A writing information processing system comprising: 
an electronic device including a display device and a position detection device; and an electronic erasing device including: 
a casing, 

an erasing portion slidably attached to the casing and having a bottom surface and a side surface that extends from an outer edge of the bottom surface, both the bottom surface and at least a part of the side surface protruding from an end of the casing, and 

a position indicator including a core body and a pressure detector which, in operation, detects a pressure applied to the core body, 
the position indicator being configured to output a position indication signal indicating an erasure position indicated by the core body and information indicating the pressure detected by the pressure detector, 

wherein the position indicator is included in the erasing portion and fixed inside the casing such that a tip portion of the core body is positioned away from an outer side of the bottom surface of the erasing portion and such that the pressure applied to the erasing portion is transmitted to the core body, 

wherein the electronic device further includes a display processor which, in operation, causes an erasure area to be displayed on the display device based on a detection output received from the position detection device, and wherein the erasure area is formed when the erasing portion is brought into contact with an operation surface of the electronic device with the casing having a tilt at a predetermined angle to the operation surface.

Claim 15. The writing information processing system according to claim 14, wherein a distance between the 
point of contact on the operating surface by the erasing portion and the position on the operation surface detected by the position detection device varies according to the tilt of the casing
Claim 9. A writing information processing system comprising: 
an electronic device including a display device and a position detection device; and an electronic erasing device including: 
a casing, 

an erasing portion slidably attached to the casing and having a bottom surface and a side surface that extends from an outer edge of the bottom surface, both the bottom surface and at least a part of the side surface protruding from an end of the casing, and
 
a position indicator including a core body and a pressure detector which, in operation, detects a pressure applied to the core body, 
the position indicator being configured to output a position indication signal indicating an erasure position indicated by the core body and information indicating the pressure detected by the pressure detector, 

wherein the position indicator is included in the erasing portion and fixed inside the casing such that a tip portion of the core body is positioned away from an outer side of the bottom surface of the erasing portion and such that the pressure applied to the erasing portion is transmitted to the core body, and 

wherein the electronic device further includes a display processor which, in operation, causes an erasure area to be displayed on the display device based on a detection output received from the position detection device, and wherein the erasure area is formed when the erasing portion is brought into contact with an operation surface of the electronic device with the casing having a tilt at a predetermined angle to the operation surface, 


and 

a point of contact on the operating surface by the erasing portion and a position on the operation surface detected by the position detection device approach each other according to the tilt of the casing.
Claim13. The writing information processing system according to claim 12, wherein, in response to the casing being rotated with the casing having the tilt at the predetermined angle to the operation surface, the display processor causes the erasure area to change and be displayed according to a rotation position of the casing.
Claim 10.  The writing information processing system according to claim 9, wherein, in response to the casing being rotated with the casing having the tilt at the predetermined angle to the operation surface, the display processor causes the erasure area to change and be displayed according to a rotation position of the casing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                            09/27/2022